DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Pages 8-15 of the response, filed 03/10/2021, with respect to the rejection(s) under 35 U.S.C. §102(a)(1) and §103, have been fully considered and are persuasive.  The amendments to Claim 1 of the strengthening element comprising a fiber composite is not disclosed by the previously cited prior art.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tobin (US Publication No: 2015/0167633).
Claim Objections
Claim 9 is objected to because of the following informalities:  “a section set of bores” in Claim 9, Line 4 should read “a second set of bores”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “strengthening element” in Claims 1-22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 10, 12, 15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cairo (US Patent No: 7,393,184) in view of Tobin (US Publication No: 2015/0167633).
Regarding Claim 1: Cairo discloses a wind turbine blade (Figures 4-5, No. 34) for mounting to a hub of a wind turbine (50).  The blade comprises a plurality of layered 
Tobin teaches a wind turbine blade (Figures 2, 4, & 5, No. 16) comprising fiber composite strengthening elements (210; Paragraph [0050], Lines 1-3 & 6-9; Paragraph [0053], Lines 1-9) extending through conduits (Figure 4 – conduits containing elements 210).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the fiber composite material of the strengthening elements of Tobin in for the steel material of the strengthening elements of 
Regarding Claim 5: Cairo, as modified by Tobin, discloses the wind turbine blade according to Claim 1, wherein each layered section has a longitudinal axis and wherein at least one of the layered sections includes a layer (Cairo: 40, 41) generally defining a plane substantially perpendicular to the longitudinal axis (Cairo: Figure 3; layers 40, 41 define vertical planes that are substantially perpendicular to a longitudinal axis, which extends through the center of the section).
Regarding Claim 6: Cairo, as modified by Tobin, discloses the wind turbine blade according to Claim 1, wherein the wind turbine blade includes a pressure surface and a suction surface (Cairo: Figure 5, properties of a wind turbine blade) and wherein at least one of the layered sections includes a layer (Cairo: 14) with a peripheral edge forming a portion of the pressure surface and a portion of the suction surface (Cairo: layer 14 forms the outer surface of the layered sections and thus forms a portion of the pressure and suction surfaces).
Regarding Claim 10: Cairo, as modified by Tobin, discloses the wind turbine blade according to Claim 1, wherein the side wall includes a plurality of reinforcing 
Regarding Claim 12: Cairo, as modified by Tobin, discloses the wind turbine blade according to Claim 1, wherein the side wall of each section terminates in opposing ends and a joint is formed between the end of one section and the end of an adjacent section (Cairo: Figure 4).
Regarding Claim 15: Cairo, as modified by Tobin, discloses a wind turbine (Cairo: 50). The wind turbine comprises a tower, a nacelle disposed adjacent a top of the tower, and a rotor (Cairo: 52) including a hub and at least one wind turbine blade (Cairo: 34) according to Claim 1 extending from the hub (Cairo: Figure 5).
Regarding Claim 21: Cairo, as modified by Tobin, discloses the wind turbine blade according to Claim 1, wherein the series of bores in at least one of the plurality of layered sections includes through bores extending a full length of the at least one of the plurality of layered sections (Cairo: Figures 1-2 & 4; Column 2, Lines 16-18 & 37-38).
Claims 2, 3, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cairo and Tobin as applied to claim 1 above, and further in view of Chen (US Patent No: 7,891,947).
Regarding Claim 2: Cairo, as modified by Tobin, discloses the wind turbine blade according to Claim 1, wherein at least one layered section includes an integral receptacle (Figures 1-3, space between stiffeners 16); however, Cairo fails to disclose a separate structural component being secured to the tubular structure within the integral receptacle.
Chen teaches a wind turbine blade (Figure 1, No. 12) comprising a plurality of layered sections (16, 18), wherein at least one layered section includes an integral 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the blade of Cairo, as modified by Tobin, with a separate structural component being secured to the tubular structure within the integral receptacle, as taught by Chen, for the purpose of allowing the blade to withstand aerodynamic shear loading (Column 3, Lines 16-19).
Regarding Claim 3: Cairo, as modified by Tobin and Chen, discloses the wind turbine blade according to Claim 2, wherein the integral receptacle includes feet (Cairo: sides of layers 40, 41) projecting from the side wall so as to define a trough therebetween (Cairo: Figures 1-3), and the separate structural component includes a panel (Chen: 48) that is secured to the at least one layered section in the trough and divides the tubular structure into at least two tubular portions (Chen: Figures 2-3 – one tubular portion on each side of panel 48).
Regarding Claim 7: Cairo, as modified by Tobin, discloses the wind turbine according to Claim 1; however, Cairo fails to disclose at least one of the sections including a web dividing the tubular structure into at least two tubular portions.
Chen teaches a wind turbine blade (Figure 1, No. 12) comprising a plurality of layered sections (16, 18) forming a tubular structure, wherein at least one layered section includes a web (48) dividing the tubular structure into at least two tubular portions (Figure 3 - one tubular portion on each side of web 48; Column 3, Lines 63-64).

Regarding Claim 9: Cairo, as modified by Tobin and Chen, discloses the wind turbine blade according to Claim 7, wherein the wind turbine blade includes a pressure surface and a suction surface (Cairo: Figure 5, properties of a wind turbine blade) and wherein the series of bores includes a first set of bores located proximate the pressure surface and a second set of bores located proximate the suction surface on opposite sides of the web (Cairo: Figures 1-3 – bores extend around the circumference of sections 10; therefore, some bores are located proximate each of the pressure and suction surfaces on opposite sides of the web).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cairo, Tobin, and Chen as applied to claim 2 above, and further in view of Hibbard (US Publication No: 2012/0269643).
Regarding Claim 4: Cairo, as modified by Tobin and Chen, discloses the wind turbine blade according to Claim 2; however, Cairo fails to disclose the integral receptacle including a socket and the separate structural component including a rod that is received in the socket.
Hibbard teaches a wind turbine blade (Figure 1, No. 100) comprising a receptacle including a socket (Figures 2-4, No. 202 & 207) and a separate structural component (104, 201) including a rod that is received in the socket (Figures 3-4).
.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cairo and Chen as applied to claim 7 above, and further in view of Brekenfeld (US Publication No: 2015/0316028).
Regarding Claim 8: Cairo, as modified by Tobin and Chen, discloses the wind turbine blade according to Claim 7; however, Cairo fails to disclose the web being integrally formed with the tubular structure.
Brekenfeld teaches a wind turbine blade (Figure 2) comprising a shear web (“CC”) integrally formed with a tubular structure (11, 13, 16, 17) (Paragraph [0040], Lines 1-6).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the web of the blade of Cairo, as modified by Tobin and Chen, integrally formed with the tubular structure, as taught by Brekenfeld, for the purpose of attaining better shear properties in the blade, including better strength yields and increased cyclical fatigue resistance (Paragraph [0011], Lines 4-7).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cairo and Tobin as applied to claim 1 above, and further in view of Vasudeva (US Patent No: 8,662,853).
Regarding Claim 11: Cairo, as modified by Tobin, discloses the wind turbine blade according to Claim 1; however, Cairo fails to disclose the side wall including a plurality of voids.
Vasudeva teaches a wind turbine blade (Figure 1, No. 20) comprising a side wall (Figure 2) including a plurality of voids (29) (Column 4, Lines 9-10).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the side wall of the blade of Cairo with a plurality of voids, as taught by Vasudeva, for the purpose of strengthening the associated layered section (Column 4, Lines 18-21).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cairo and Tobin as applied to claim 12 above, and further in view of Kratmann (US Patent No: 9,797,369).
Regarding Claim 13: Cairo, as modified by Tobin, discloses the wind turbine blade of Claim 12; however, Cairo fails to disclose the end of the one section and the end of the adjacent section overlapping longitudinally at the joint.
Kratmann teaches a wind turbine blade (Figure 2, No. 20) comprising sections (Figures 3-4, No. 30 & 40), wherein the end of the one section (30) and the end of the adjacent section (40) overlapping longitudinally at the joint (66, 67).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the ends of the sections of the blade of Cairo, as modified by Tobin, overlapping at a joint, as taught by Kratmann, for the purpose of providing the sections with two connections that supplement and reinforce each other (Column 6, Lines 36-43).
Claims 16, 17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cairo in view of Pyles (US Publication No: 2012/0159785).
Regarding Claim 16: Cairo discloses a method of manufacturing a wind turbine blade (34) having a plurality of sections (10). The method comprises dividing the blade into a plurality of sections (10); manufacturing the plurality of sections with layers (14, 40, 41) being stacked in a dimension to define a side wall (wall at the ends of sections 10) in the form of a tubular structure (Figure 4) having a longitudinal length and including a series of adjacent bores (bores in the walls that hold cables 24 are adjacent in the circumferential direction) that extends at least a portion of the longitudinal length of the section; assembling each section end-to-end (Figure 4) with the series of bores in the adjacent layered sections being generally aligned with each other to form a plurality of conduits (22) through the plurality of sections (Figures 1-4); and inserting a longitudinal strengthening element (24) into each of the plurality of conduits to form a spar cap that extends along the plurality of layered sections (Figure 4 – the plurality of strengthening elements are arranged in the same way as the claimed strengthening elements, and therefore, since a spar cap has not been defined in the application, the plurality of strengthening elements collectively form a spar cap).  Cairo, however, fails to disclose producing digital data defining a three-dimensional model of the blade to be divided and manufacturing the plurality of sections based on digital data by a process that includes depositing a material, in accordance with the digital data, layer by layer in a plurality of layers, each layer of the material being in the shape of a two-dimensional cross section of the three-dimensional model.

sections based on digital data by a process that includes depositing a material, in accordance with the digital data, layer by layer in a plurality of layers, each layer of the material being in the shape of a two-dimensional cross section of the three-dimensional model (Paragraph [0042], Lines 1-3 & 8-13; Paragraph [0048], Lines 6-15).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the method of Cairo with the steps of producing digital data defining a three-dimensional model of the wind turbine blade and manufacturing the plurality of sections based on digital data, as taught by Pyles, and thus dividing the model of the blade into the plurality of sections, for the purpose of allowing the manufacturing process of the blade to occur at or near the wind farm site, thus minimizing or eliminating transportation problems with the construction of the blade (Paragraph [0007], Lines 3-5; Paragraph [0008], Lines 16-18).
Regarding Claims 17 and 22: Cairo, as modified by Pyles, discloses the method according to Claim 16, wherein depositing the material further comprises depositing a first layer of a material (41) in a plane generally perpendicular to a longitudinal axis of the section, and wherein the first layer forms one end of the section (Figure 3; layers 40, 41 define vertical planes that are substantially perpendicular to a longitudinal axis, which extends through the center of the section), and wherein inserting the longitudinal strengthening element into each of the plurality of conduits includes inserting the longitudinal strengthening .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cairo and Pyles as applied to claim 16 above, and further in view of Kawasetsu.
Regarding Claim 18: Cairo, as modified by Pyles, discloses the method according to Claim 16; however, Cairo fails to disclose injecting a resin to fill voids between the longitudinal strengthening element and the conduit and securing the strengthening element within the conduit.
Kawasetsu teaches a wind turbine rotor blade (Figure 1, No. 6) comprising a plurality of sections (21, 22, 23), wherein a resin (Figure 12; Column 11, Lines 3-6) fills voids between longitudinal elements (91) and a conduit (90) and securing the strengthening element within the conduit (Figure 12; Column 11, Lines 3-6).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the method of Cairo, as modified by Pyles, with the step of injecting a resin, as taught by Kawasetsu, for the purpose of reliably fixing the strengthening element to the conduit (Column 11, Lines 3-6).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cairo and Pyles as applied to claim 16 above, and further in view of Chen.
Regarding Claim 19: Cairo, as modified by Pyles, discloses the method according to Claim 16, wherein depositing the material further includes depositing the material to form an integral receptacle (Cairo: space between stiffeners 16); however, Cairo fails to disclose the method further comprising installing a separate structural component into the integral receptacle.

component (48) is secured to the tubular structure within the integral receptacle (Figure 3; Column 3, Lines 63-64).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the method of Cairo, as modified by Pyles, with the step of forming a separate structural component being secured to the tubular structure within the integral receptacle, as taught by Chen, for the purpose of allowing the blade to withstand aerodynamic shear loading (Column 3, Lines 16-19).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cairo and Pyles as applied to claim 16 above, and further in view of Vasudeva.
Regarding Claim 20: Cairo, as modified by Pyles, discloses the method according to Claim 16; however, Cairo fails to disclose depositing the material further including depositing the material in such a way as to embed voids within the side wall.
Vasudeva teaches a method of making a wind turbine blade (Figure 1, No. 20), the method comprises forming a side wall (Figure 2) by depositing material in such a way as to embed voids (29) (Column 4, Lines 9-10) within the side wall.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the side wall of the method of Cairo, as modified by Pyles, with the step of embedding voids, as taught by Vasudeva, for the purpose of strengthening the associated section of the blade (Column 4, Lines 18-21).
Allowable Subject Matter
Claim 14 is allowed.  The following is an examiner’s statement of reasons for allowance: Claim 14 was indicated allowable in the previous office action, and Claim 14 has now been written in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MICHAEL L SEHN/Examiner, Art Unit 3745